UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-4823



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


JIMMIE ARCHIBALD    SUTTON,   a/k/a   Ronnie   L.
Hickman,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:05-cr-00909-RBH)


Submitted: January 25, 2007                 Decided:   January 31, 2007


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William F. Nettles, IV, Assistant Federal Public Defender,
Florence, South Carolina, for Appellant. Rose Mary Parham,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jimmie Archibald Sutton pled guilty to being a felon in

possession of a weapon in violation of 18 U.S.C. § 922(g) (2000).

The district court sentenced Sutton to 185 months of imprisonment

based on the finding that he was an armed career criminal because

he had at least three previous convictions for violent felonies or

serious drug offenses.   See 18 U.S.C.A. § 924(e) (West 2000 & Supp.

2006); U.S. Sentencing Guidelines Manual (“USSG”) § 4B1.4 (2005).

            On appeal, counsel argues that the district court’s

finding that Sutton was an armed career criminal, absent Sutton

admitting or a jury finding that he had at least three previous

violent felonies or serious drug offenses, violates the Supreme

Court’s opinion in Apprendi v. New Jersey, 530 U.S. 466 (2000).   In

his brief, however, Sutton’s counsel concedes that this court has

rejected this argument.     United States v. Cheek, 415 F.3d 349,

352-53 (4th Cir.), cert. denied, 126 S. Ct. 640 (2005); see

Almendarez-Torres v. United States, 523 U.S. 224, 233-35 (1998).

            The Government has filed a motion for summary affirmance

citing the opinions in Almendarez-Torres and Cheek.        Sutton’s

counsel has filed a response to the motion, stating that he has no

objections.    Accordingly, we grant the motion and affirm Sutton’s

sentence.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                           AFFIRMED



                                - 2 -